This case was originally brought to this Court upon exceptions. At the November Term, 1935, these exceptions were overruled. The case is now here upon a petition for a writ of certiorari,
seeking to take advantage of certain exceptions taken in the trial below, which the respondent failed to bring upon the record when the case was formerly here. See 107 Vt. 529, 181 A. 299.
As a general proposition, certiorari will not issue when there is another adequate remedy. It is generally held that it will not issue where there is an adequate remedy by appeal or exceptions.Sowles v. Bailey, 69 Vt. 277, 284, 37 A. 751; *Page 157 Connors v. Ball, 73 Vt. 182, 50 A. 804; Stevens v. Hill etals., 74 Vt. 164, 52 A. 437.
Here there was a plain, adequate and expeditious remedy by a bill of exceptions of which the petitioner availed himself. Under the circumstances of this case, we do not think that the failure of petitioner's attorney properly to prepare the bill of exceptions, so as to bring upon the record the exceptions taken at the trial, affords a sufficient reason to take this case out of the general rule.
Petition denied. Stay vacated.